Exhibit 10.13 NOTICE OF CONVERSION Global Clean Energy, Inc: The undersigned hereby elects to surrender and convert aportion of a certain past due promissory note dated April 15, 2008 due by Global Clean Energy, Inc, (the “Company”) in favor Profit Consultants Inc for $55,000.00, which was thereafter assigned to Whydah Communicacion, Inc, into shares of common stock of the Company (the “Common Shares”) according to the conditions hereof, as of the date written below. Conversion Calculations: Date of Conversion: October 4, 2012 Amount of Conversion: $55,000.00 Number of Common Shares to be issued: 1,580,000 Amount remaining on the purchased portion of the note following this conversion: $0.00 Whydah Communicacion, Inc By: (s) Mark Marek Name: Mark Marek Title: President
